                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY

RICHARD JOSEPH LICCARDO,

                Plaintift                             Civ. No. 18-1252 (KM) (MAR)

        V.


JOHN GALINUS, et al.,                                MEMORANDUM AND ORDER

                Defendants.


        Plaintiff is proceeding prose with a civil rights complaint filed pursuant to 42 U.S.C.   §
1983. At this time, this Court must screen the complaint pursuant to 28 U.S.C.   §   1915(e)2)(B)

and 1915A to determine whether it should be dismissed as frivolous or malicious, for failure to

state a claim upon which relief may granted or because it seeks monetary relief from a defendant

who is immune from suit. At this early stage of the proceedings, this Court will permit phtintiffs

complaint to proceed past screening.

        Accordingly, IT IS this 2d day of October, 2018,

        ORDERED that plaintiffs complaint is permitted to proceed against all of the

defendants: and it is further

        ORDERED that the Clerk shall mail to plaintiff a transmittal letter explaining the

procedure for completing a United States Marshal (“Marshal”) 285 Form (“USM-285 Form”);

and it is further

        ORDERED that once the Marshal receives the USM-285 Forms from plaintiff and the

Marshal so alerts the Clerk, the Clerk shall issue summons in connection with each USM-285

Form that has been submitted by plaintiff, and the Marshal shall serve summons, the complaint
and this Order on the address specified on each USM-285 Form, with all costs of service

advanced by the United States’; and it is ft,rther

       ORDERED that defendants shall file and serve a responsive pleading within the time

specified by Federal Rule of Civil Procedure 12; and it is further

        ORDERED that pursuant to 28 U.S.C.       §   l9l5(e)U) and 4(a) of Appendix H of the Local

Civil Rules, the Clerk shall notify plaintiff of the opportunity to apply in writing to the assigned

judge for the appointment of pro bono counsel; and it is further

       ORDERED that if at any time prior to the filing of a notice of appearance by defendants,

plaintiff seeks the appointment of pro bono counsel or other relief, pursuant to Federal Rule of

Civil Procedure 5(a) and (d), plaintiff shall (1) serve a copy of the application by regular mail

upon each party at his last known address and (2) file a Certificate of Service2; and it is further

       ORDERED that the Clerk shall serve this Order on plaintiff by regular U.S. mail.




                                                               KEVIN MCNULTY
                                                               United States District Judge




  Alternatively, the U.S. Marshal may notify defendants that an action has been commenced and
request that the defendant waive personal service of a summons in accordance with Federal Rule
of Civil Procedure 4(d).

2Afier an attorney files a notice of appearance on behalf of a defendant, the attorney will
automatically be electronically sen’ed all documents that are filed in the case.
